IN BANC.
This is an original mandamus proceeding to compel the Honorable David F. Graham, county judge of Malheur county, to certify to the circuit court of Oregon for Malheur county certain proceedings pending in the county court in the matter of the estate of Donald McLeod, deceased. It appears from the record that, by reason of an unsatisfied judgment for costs against David F. Graham, as county judge, rendered in a proceeding brought by the administrator of the above estate, said defendant is, under section 28-1006, Oregon Code 1930, legally disqualified from hearing and determining matters pending in the administration of this estate. It follows that a peremptory writ will issue.